Citation Nr: 1709647	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a rating in excess of 20 percent for a right ankle disability.  

3.  Entitlement to a rating in excess of 20 percent for a right foot disability.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities other than a service connected brain tumor.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to October 1987.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2007, the Veteran and his spouse testified at a Board hearing at the RO before a Veterans Law Judge (VLJ) with respect to these issues.  In a December 2007 decision, the Board remanded the issues of entitlement to service connection for a cervical spine disability and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular (right ankle disability) for evidentiary development.  In a March 2010 decision, the Board denied service connection a cervical spine disability and the issue of entitlement to an increased rating for a right ankle disability was again remanded for evidentiary development. 

The Veteran appealed the March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 order, the Court granted a Joint Motion for Remand, vacated that part of the March 2010 decision that denied service connection for a brain tumor and a cervical spine disability, and remanded the matter for compliance with the terms of the JMR.  In August 2011, the Board again remanded the matter for additional evidentiary development.  Also at that time, the Board noted that the record raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2013, the Veteran executed a new power of attorney in favor of a private attorney.  At that time, the new attorney requested a second Board hearing on behalf of the Veteran.  In an April 2013 remand, the Board found that good cause had been shown for a second Board hearing in light of the fact that the Veteran had recently appointed a new attorney and because the issue of entitlement to TDIU had not been in appellate status at the time of the prior Board hearing.  See 38 C.F.R. § 20.1304 (b) (2016).  The Board thus remanded the matter to provide the Veteran the opportunity to appear at a second Board hearing. 

In February 2014, the Veteran and his spouse testified at a Board hearing at the RO before another VLJ with respect to the issues of entitlement to service connection for a cervical spine disability, entitlement to an increased rating for a right ankle disability, and entitlement to TDIU. 

In a July 2014 letter, the Board advised the Veteran that because he had testified before two different VLJs with respect to these issues, his appeal would be assigned to a panel of three VLJs and both VLJs who conducted hearings would participate in making the decision in that appeal.  See 38 C.F.R. § 20.707 (2016).  He was offered the opportunity to appear at a Board hearing before the third panel member. Later that month, however, the Veteran responded that he wished to waive his right to attend a hearing before the third panel member.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Additionally, a July 2016 RO rating decision granted service connection for a right foot disability and right foot residual scar rated at 20 percent and non-compensable respectively.  The Board notes that these determinations are related to the Veteran's claim for an increased rating for the right ankle disability and are also before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU based on disabilities other than a service connected brain tumor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease and degenerative arthritis of the cervical spine had their onset in service.

2.  The Veteran's right ankle disability was manifested by complaints of pain on use resulting in marked limited motion.  Anklylosis of the right ankle was not shown.  

3.  The Veteran's right foot disability was manifested by complaints of pain on use resulting in moderate impairment of the foot, without more severe manifestations that more nearly approximate moderately severe or severe foot injury.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative arthritis of the cervical spine were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 20 percent for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2016).

3.  The criteria for a rating in excess of 20 percent for the right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice most recently in February 2015. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination reports adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify the appellant and assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that service connection is warranted for a cervical spine disability as he experienced an injury to his neck area during service and has had recurrent cervical spine problems since that time.  Specifically, he reports being diagnosed with a cervical spine strain in May 1987 and states that he continued to experience neck pain since separation from service.  

The service treatment records show that he was diagnosed with a status post-acute cervical spine strain in May 1987.  

An August 2005 VA treatment record shows that the Veteran was diagnosed with left sided disc herniation, central disc herniation at C5-C6.  

A September 2009 VA examination report shows that the Veteran was diagnosed with a mild retrolisthesis C5 but otherwise normal.  The examiner opined that the Veteran's current cervical spine disability was less likely than not caused by his service connected right foot disability.  The examiner noted that the Veteran did not experience a severe spinal injury in service and that the cervical spine strain incurred in service resolved.  

A December 2012 VA medical opinion concluded that the Veteran's cervical spine disability was less likely than not related to service or a result of his in-service cervical muscle strain.  The examiner rationale noted that the Veteran experienced a simple cervical muscle strain in service with no indications of trauma to the neck that would cause lasting residuals.  

At his February 2014 Board hearing, the Veteran testified that he had experienced neck pain since 1987.  He acknowledged that the record contained no clinical records documenting neck symptoms between 1987 and 1993, but credibly testified that he had not sought medical care for his symptoms during that period because he lacked health insurance and didn't believe he could receive VA treatment unless his disability was service connected. 

An April 2015 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the cervical spine.  The examiner remarked that during the examination, positive Waddell's signs were observed with minimal to no effort with range of motion and no effort put forth with strength testing.  The examiner opined that the Veteran's cervical spine disability was less likely than not caused by the in-service cervical spine strain.  The examiner noted that a single episode of a cervical spine strain would not correlate with the Veteran's current complaint.  

A January 2016 VA examination report showed that the examiner determined that the cervical spine disability was less likely than not caused by service.  The examiner reviewed the Veteran's claims file, VA treatment records, private treatment records, and lay statements.  The examiner noted that the Veteran was assessed with a resolving neck strain in service with no additional follow up noted.  The examiner reported that cervical neck strains typically involved muscular strains and resolved with time, rest, use of medication, and conservative treatment such as physical therapy.  The examiner noted that the Veteran had an occupation history of working in construction, general labor and as a landscaper, and that the current cervical issues were attributable to his many years of strenuous physical labor.  The examiner noted that the Veteran was diagnosed with a cervical disc herniation in 2005, 17 years after separation from service while he was working as a landscaper.  

A May 2016 VA examination report addendum reported that the Veteran's service connected brain tumor did not cause or aggravate his cervical spine disability.  The examiner noted that current medical literature did not support causation as pathophysiologically this was not possible.  Brain tumors or seizures did not progress or result in osseous degenerative changes to cervical disc.  

In the Board's August 2014 remand, the Board specifically determined that the Veteran's account of having cervical spine problems during and since service was both competent and credible.  The medical evidence shows that the Veteran has degenerative disc disease and degenerative arthritis of the cervical spine.  As such, the Board finds that service connection for degenerative disc disease and degenerative arthritis of the cervical spine is warranted. 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2016).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §§ 4.40, 4.45 (2016).  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined ratings for disabilities below the knee shall not exceed the 40 percent rating found in Diagnostic Code 5165.  38 C.F.R. § 4.68 (2016). 

The Veteran right foot disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271 and 5010-5276 (2016).  The Veteran has been assigned a 20 percent rating under Diagnostic Codes 5010-5271 and an additional 20 percent under Diagnostic Code 5010-5276 for a combined rating of 40 percent for his right foot disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5270 provides a 40 percent rating for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; a 30 percent rating with plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees; and a 20 percent rating with plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

Diagnostic Code 5272 provides a 10 percent rating for subastragalar or tarsal joint ankylosis in good weight-bearing position and a 20 percent rating with poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2016).

Diagnostic Code 5276, acquired flatfoot is rated 10 percent for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent for unilateral disability, and 30 percent for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

An August 2005 VA foot examination report shows that the Veteran experienced a right foot injury in service.  Functional limitations were noted as the Veteran was unable to stand for more than a few minutes and unable to walk for a few yards.  Pain was noted on standing.  Instability was not noted.  Tenderness was reported.  The examiner noted that the right foot displayed limited motion and swelling.  Redness and stiffness were also noted.  Flare ups were reported that occurred weekly or more, lasting less than one day that caused the Veteran to back off on physical activity.  Physical examination showed abnormal motion of the right ankle with decreased range of motion.  Crepitus, edema, effusion, fatigability of the foot, muscle atrophy, mass, and instability were not noted.  Painful motion was noted as mild with some tenderness.  Range of motion was noted as dorsiflexion to 20 degrees with pain, and a loss of 20 degrees after repetitive motion.  Plantar flexion was noted to 40 degrees with loss of motion of 40 degrees after repetitive motion.  No evidence of malunion or nonunion of tarsal or metatarsal joint was shown.  X-rays showed no acute fractures but degenerative changes involving the mid foot were noted.  Effects of occupational activities were noted to prevent chores, exercise, sports, and recreation.  The examiner noted that the right foot disability had moderate effects on shopping, traveling, toileting, and grooming.  

An October 2009 VA foot examination report shows that the Veteran experienced a foot injury in service that required surgery.  The Veteran reported he experienced pain, swelling, stiffness, fatigability, weakness, and lack of endurance.  He also reported that he experienced flare ups that occurred weekly or more, that lasted less than one day.  The Veteran reported that he was unable to walk more than a few minutes or longer than a few yards.  Examination of the right foot showed no evidence of tenderness, instability, weakness, or abnormal weight bearing.  Evidence of painful motion and swelling were noted.  No evidence of malunion or nonunion of the tarsal or metatarsal bones were noted.  No atrophy of the foot was noted.  X-rays of the right foot noted mild degenerative changes of the tarsal bones.  The examiner noted that the effects of the foot condition prevented the Veteran from participating in chores, shopping, exercise, sports, recreation, and traveling.  Severe effects on bathing, dressing, toileting, grooming, and driving were noted.  The examiner noted that the Veteran was unemployed as a landscape architect for the past two to five years due to brain cancer.  

An April 2015 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the right ankle.  The Veteran reported pain throughout the day and flare ups three to four times a week lasting one hour.  The Veteran reported that he was unable to walk during these flare ups.  Right ankle range of motion was noted as dorsiflexion 0 to 20 degrees and plantar flexion 0 to 35 degrees with no pain noted.  No pain on weight bearing was noted and no objective evidence of tenderness with palpitation of the joint was noted.  Crepitus was not noted.  The Veteran was able to complete repetitive use testing with no loss of function after repetitive use.  The examiner also noted that the Veteran had less movement than normal with disturbances of locomotion and interference with standing.  Right ankle strength was noted as normal.  Anklylosis of the right ankle was not noted.  Joint stability testing was negative.  A prior surgical scar of the right ankle was noted that was not equal to or greater than 39 square centimeters or noted as unstable.  The Veteran was noted to use a cane for locomotion.  The examiner reported that the Veteran would not be equally served by an amputation with prosthesis due to the function impairment of the right ankle.  

A January 2016 VA examination report showed that the Veteran reported his right foot condition caused pain on all weight bearing and non-weight bearing activities.  He reported flare ups 15 times per year that require bedrest.  No pain was noted on the manipulation of his feet and swelling was not present.  The examiner reported that the Veteran experienced less movement than normal, pain on movement, pain on weight bearing, pain on non-weight bearing, disturbances of locomotion, and interferences with standing caused by the right foot condition.  The examiner noted that the right foot condition caused pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare ups.  The examiner also noted a surgical scar of the right ankle less than 39 square centimeters that was not painful.  The examiner reported that the Veteran would not be equally served by an amputation with prosthesis due to the function impairment of the right ankle.  Additionally, the examiner reported that the Veteran's service connected residuals of a fracture of the right ankle was productive of right foot pain.  

Based upon the evidence of record, the Board finds that the evidence shows that the Veteran's right ankle disability was manifested by no more than marked limited ankle motion and that the maximum schedular rating based upon loss of motion was assigned.  The evidence demonstrates that he complained of lost motion, increased right ankle pain, and right ankle instability, but that there was no evidence of ankylosis and examination found ranges of ankle motion that indicated the absence of ankylosis.  Therefore the Board finds that a rating in excess of 20 percent for the right ankle disability under Diagnostic Code 5010-5271 is not warranted.  The Board further finds that a rating in excess of 20 percent for the Veteran's right foot disability is also not warranted.  The Board notes that the finding contained in the VA examination reports showed that pain on use was the major symptom of the disability.  Additionally there is no evidence of record to indicated that the Veteran's right foot condition is of a bilateral nature or that the condition has been characterized as moderately severe which would warrant a higher rating.  There is no indication that any higher or alternative ratings are warranted based upon other rating criteria.  In fact, any higher ratings assigned to the Veteran's right ankle or right foot is prohibited as the combined rating for both disabilities is 40 percent, the maximum rating that may be assessed for a disability below the knee per the amputation rule.  38 C.F.R. § 4.68 (2016).  Therefore, the Veteran's claim for a rating in excess of 20 percent for a right ankle disability and a rating in excess of 20 percent for a right foot disability must be denied. 

Additionally, the Board notes that the Veteran has been able to complete range of motion testing for the right ankle and right foot.  VA examiners have also remarked that the Veteran would not be equally served by an amputation of the right foot with use of a prosthetic due to the right foot and ankle disability.  Therefore the Board finds that special monthly compensation based upon loss of use of a foot is not applicable.  

Finally, though a surgical scar of the right ankle was noted, said scar was not painful, unstable, or greater than 39 sq. cm in size.  The Board notes that the criteria for an additional, compensable rating for a right ankle scar have not been met. 38 C.F.R. § 4.118 (2016).

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease and degenerative arthritis of the cervical spine is granted. 

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.

Entitlement to a rating in excess of 20 percent for a right foot disability is denied.  


REMAND

The Board notes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum.  Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

The Veteran is assigned a 100 percent rating for a brain tumor with seizure disorder, effective July 21, 2005.  As noted above, service connection has been deemed warranted for a cervical spine disability that has yet to be rated.  Additionally, there has been no development to determine whether the TDIU is warranted for disabilities other than the service-connected brain tumor.   Given VA's obligation to maximize the Veteran's benefits, VA must determine whether a TDIU is warranted based on the impact of his service-connected disabilities, without consideration of the brain tumor.  The Veteran's disability picture has changed with the granting of service connection for his cervical spine disability and his appeal for TDIU is contingent on the rating and effective date of this disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice pertaining to a claim for TDIU VA Form 21-8940 and ask him to complete and return the form.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service-connected disabilities other than his brain tumor with seizure disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Then, after conducting any development deemed warranted, adjudicate whether a TDIU is warranted due to the impact of the Veteran's service-connected disability other than his service-connected brain tumor.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 





			
         STEVEN D. REISS                                        CAROLINE B. FLEMING
	           Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                             Board of Veterans' Appeals





	                         __________________________________________
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2015).


Department of Veterans Affairs


